     Case 4:18-cr-01013-CKJ-DTF Document 23 Filed 12/14/18 Page 1 of 4



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     MONICA E.RYAN
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: monica.ryan@usdoj.gov
 6   Attorneys for Plaintiff
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,
                                                          CR 18-1013-TUC-CKJ (BPV)
11                          Plaintiff,
12           vs.                                            MOTION TO FILE
                                                         UNOPPOSED LATE NOTICE
13   Matthew Bowen,
14                         Defendant.
15
16
           Plaintiff, United States of America, by and through undersigned counsel, hereby
17
     seeks leave of the Court to file its Notice of Intent to Use Statements after the December
18
     5, 2018, deadline set by the Court in its November 21, 2018 scheduling order. Counsel
19
     apologizes to the Court for this untimely filing. Counsel has conferred with defense
20
     counsel, Sean C. Chapman, Esq., who does not object to the filing of this notice. The
21
     government’s Notice of Intent to Use Statements is attached hereto.
22
           RESPECTFULLY submitted this 14th day of December, 2018.
23
24                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
25                                            District of Arizona
26
27                                            /s/ Monica E. Ryan
                                              MONICA E. RYAN
28
                                              Assistant U.S. Attorney
     Case 4:18-cr-01013-CKJ-DTF Document 23 Filed 12/14/18 Page 2 of 4




 1
     Copy of the foregoing served
 2   electronically or by other means,
     this 14th day of December, 2018 to:
 3
 4
     Sean C. Chapman, Esq.
 5   100 N. Stone Ave., Suite 701
 6   Tucson, AZ 85701
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -2-
     Case 4:18-cr-01013-CKJ-DTF Document 23 Filed 12/14/18 Page 3 of 4



     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2   MONICA E.RYAN
     Assistant U.S. Attorney
 3   United States Courthouse
     405 W. Congress Street, Suite 4800
 4   Tucson, Arizona 85701
     Telephone: 520-620-7300
 5   Email: monica.ryan@usdoj.gov
     Attorneys for Plaintiff
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     United States of America,
10                                                         CR 18-1013-TUC-CKJ (BPV)
                            Plaintiff,
11
             vs.                                         NOTICE OF INTENT TO USE
12                                                            STATEMENTS
     Matthew Bowen,
13                                                               (LRCrim 16.1(a))
                           Defendant.
14
15
16          Plaintiff, United States of America, by and through undersigned counsel, hereby
17   files this notice pursuant to Rule 16.1(a) of the Local Rules of Criminal Procedure of the
18   United States District Court for the District of Arizona, that all confessions, admissions
19   and statements made by the defendant, and provided in disclosure in this case to the
20   defendant through his attorney, may be introduced into evidence at trial.
21
22          RESPECTFULLY submitted this 14th day of December, 2018.
23
                                               ELIZABETH A. STRANGE
24                                             First Assistant United States Attorney
25                                             District of Arizona

26                                             /s/ Monica E. Ryan
                                               MONICA E. RYAN
27
                                               Assistant U.S. Attorney
28


                                                -3-
     Case 4:18-cr-01013-CKJ-DTF Document 23 Filed 12/14/18 Page 4 of 4




 1   Copy of the foregoing served
     electronically or by other means,
 2   this 14th day of December, 2018 to:
 3
 4   Sean C. Chapman, Esq.
     100 N. Stone Ave., Suite 701
 5   Tucson, AZ 85701
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -4-
